Citation Nr: 1541827	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in
Milwaukee, Wisconsin


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for VA purposes, to include retroactive pay for Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  The appellant is claiming benefits as the Veteran's surviving spouse. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2012 determination of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  The appellant testified before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran died of a service-connected disease in August 2004. 

2.  The appellant remarried in June 2006 and was still married when she filed her April 2012 claim for DIC benefits.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's surviving spouse have not been met.  38 U.S.C.A. §§ 101(3), 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.53, 3.55, 3.114, 3.206, 3.207, 3.400, 3.861 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board is denying this claim as a matter of law.  In cases where the law, and not the evidence, is dispositive, VA's duties to notify and assist a claimant are not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  Consequently, no discussion of VA's duties to notify and assist is necessary.

Status as Surviving Spouse

The appellant seeks recognition as the Veteran's "surviving spouse" in order to obtain retroactive DIC benefits for the period from the Veteran's death in August 2004 until her remarriage in June 2006. 

DIC benefits are payable to the surviving spouse, child, or parent of a veteran who died of a service-connected cause after December 31, 1956.  38 C.F.R. § 3.5.  The term "surviving spouse" means a person who was the spouse of a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of or procured by the veteran without the fault of the spouse) and who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

The only exceptions to the aforementioned classification are those provided in 38 C.F.R. § 3.55, none of which the appellant in this case currently meets.  In this case, the appellant's subsequent marriage was not void or annulled.  38 C.F.R. § 3.55(a)(1).  Additionally, at the time of the appellant's marriage to her second husband, in 2006, she was not 57 years or older.  38 C.F.R. § 3.55(a)(10).

The appellant first applied for DIC benefits in April 2012.  She had remarried in 2006, at the age of 53, and remained married at the time of her application for benefits.  Thus, for the purposes of VA regulations, she is ineligible for DIC benefits because she does not satisfy the criteria to be considered the Veteran's surviving spouse. 

The appellant argues that she should be entitled to receive DIC benefits retroactively for the period in which she was eligible, that is, from the Veteran's death in August 2004 until her remarriage in June 2006.  In support of this position, she has testified that she received misleading information (from a service organization) that, because her husband's death was not service connected and she had no minor children, there was no point in submitting a DIC claim.  She asserts that, had she been correctly informed, she would have submitted a timely application for DIC benefits.  Therefore, the appellant argues she should be paid retroactive DIC benefits. 

The record shows that the appellant applied for burial benefits in February 2005.  She was awarded a nonservice-connected burial allowance, as the Veteran's death was not then determined to be service-connected.  After subsequent litigation, this determination was changed, and in April 2012, the appellant was awarded the difference between nonservice-connected and service-connected burial allowance. 

The appellant is a class member under of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The record shows that she was awarded retroactive service-connected burial benefits following a VA review of all claims affected by Nehmer.  The retroactive award was made because the Veteran's death had subsequently been determined to be service-connected.  The appellant's DIC claim was not addressed in that review, as she had no such claim pending at the time the above litigation commenced.  The appellant's original claim was for burial benefits only.  It could not be construed as a claim for DIC, as a specific claim form must be filed in order for death benefits to be paid.  38 C.F.R. § 3.152. 

Effective dates for DIC claims for Nehmer class members are governed by the provisions 38 C.F.R. § 3.816(d), which directs that, unless the claim was pending prior to 1989 or prior to the effective date of the statute establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of a class member's award of DIC shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  The appellant's claim was not filed until April 2012; thus, she did not have a claim pending prior to 1989 or prior to the effective date of the statute establishing a presumption of service connection for the disease which caused the veteran's death. 

The appellant's 2012 DIC claim is governed by the provisions of 38 C.F.R. §§ 3.114 and 3.400.  Under 38 C.F.R. § 3.114, where an award is made pursuant to a liberalizing law or regulation, in order for a claimant to be eligible for a retroactive payment, the evidence must show that he or she met all the eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and remained eligible continuously through the date of his or her claim.  In this case, the appellant lost her eligibility to seek benefits as a surviving spouse when she remarried in 2006, nearly six years before filing her claim.  Therefore, retroactive benefits are not available. 

Under the provisions of 38 C.F.R. § 3.400, the effective date of an award of DIC is the date the claim is received by VA or the date entitlement arose, whichever is later.  If the claim is received within one year of the veteran's death, the effective date is the first day of the month in which the death occurred.  38 U.S.C.A. § 5110.  As already noted, the appellant's claim was received by the RO in April 2012, at which time she no longer met the criteria of a surviving spouse. 

The Board regrets that the appellant relied on misinformation received from her service organization; however, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  There is no applicable provision of law by which an effective date may be established prior to the date of the appellant's claim.  Because she was remarried when she filed her DIC claim, the appellant is ineligible to receive DIC benefits, and the claim must be denied as a matter of law.


ORDER

The appellant may not be recognized as the Veteran's surviving spouse for VA purposes, to include retroactive pay for DIC.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


